An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

RENARD TRUNIAN POLK, No. 86730
Petitioner,

VS.

STEPHEN CLARK; DON POAG; AND F a L E 3
JOHN SGOTT’ K FEB 1 2 2015

Reegondents.

TRACE K LlNﬂEMAN
CLERK OF SUPREME CGURT

3‘!
DE PUTY CLERK

ORDER DENYING PETITION FOR EXTRAORDIth RELIEF

Pro ee petitioner has filed a “Petition for Judicial Review,”
whith seeks this court’s intervention in the prison grievance process. As
petitinner has not met his burden of demonstrating that our extraordinary
intervention is warranted, Pan 1:. Eighth Judicial Dist. Court, 120 Nev.
222! 224, 228, 88 P.3d 840: 841, 844 (2004); see NRA}? 21(a)(1) and (4)
(requiring service on respondents and an appendix that includes all

1 documents “essential to understand the matters set ferth in the petition”);
l Raund Hill Gen. Improvement Dist. U. Newman, 97 Nev. 601, 604, 637
P.2d 534, 538 (1981) (when factual, rather than legal, issues are
' presented, this court will not exercise its discretion to consider an original
writ petition); State v. Cnty. «32’ Douglas, 90 Nev. 272, 276-77, 524 P.2d
1271, 1274 (1974) (“thie court prefers that such an application [for
extraordinary relief] be addressed to the discretion of the apprrjpriate

district court” in the ﬁrst instance), we deny the petitinn. NRAP 21(b){1}.

It is so ORDEREDin-mj
ﬁﬂmxi ‘ f g l .

  

 
    

Pickering

SUPREME COURT
or
New».

1
l
[0) 1947A «We:  [5"  7